Citation Nr: 0101616	
Decision Date: 01/22/01    Archive Date: 01/31/01

DOCKET NO.  99-15 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to an assignment of a disability evaluation in 
excess of 10 percent from August 31, 1994 to April 29, 1999, 
and to a rating in excess of 30 percent thereafter. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel



INTRODUCTION

The veteran had active duty service from October 1969 to 
April 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota, which granted service connection 
for PTSD and assigned a 10 percent disability rating, 
effective from August 31, 1994.  By a rating decision dated 
May 1999, the RO increased the evaluation to 30 percent, 
effective from April 29, 1999.  Accordingly, the issue in 
appellate status is entitlement to an assignment of a 
disability evaluation in excess of 10 percent, from August 
31, 1994 to April 29, 1999, and to a rating in excess of 30 
percent thereafter.  The latter part of this issue 
(entitlement to a rating in excess of 30 percent for PTSD 
from April 29, 1999) will be addressed in the remand appended 
to this decision.

The Board finds that recently submitted medical evidence 
received by the Board in August and September 2000, which was 
accompanied by a waiver of initial RO review of that 
evidence, raises and issue of entitlement to a total 
compensation rating based on individual unemployability.  The 
Board refers this matter to the RO for appropriate action. 


FINDING OF FACT

The veteran's service-connected PTSD was not manifested by 
more than mild social and industrial impairment prior to 
April 29, 1999.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
PTSD, prior to April 29, 1999, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.132, Diagnostic Code 9411 (in effect prior to November 7, 
1996); 38 C.F.R. § 4.130, Diagnostic Code 9411 (effective 
from November 7, 1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  The Board finds that all relevant facts have 
been properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  No 
additional action is necessary to meet the duty to assist the 
veteran.  38 U.S.C.A. § 5107(a).  Moreover, since the present 
appeal arises from an initial rating decision which 
established service connection and assigned the initial 
disability evaluation, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 127 
(1999).

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.

At an October 1994 VA examination the veteran reported 
occasional recurrent and intrusive recollections of some of 
his Vietnam experiences, but did not report these as being 
too distressing.  He denied recurrent distressing dreams of 
the events that he did witness while in Vietnam.  He denied 
any sudden feelings as if he were re-experiencing a traumatic 
event.  The veteran did report that he felt a fair amount of 
guilt and shame in regard to an incident in which he sprayed 
a group of children with his M-16.  He denied any ongoing 
efforts on his part to avoid thoughts or feelings associated 
with his Vietnam experiences.  The veteran denied any 
problems with events that trigger recollections and he denied 
any ability to recall important aspects of his Vietnam 
experience.  He denied restricted range of affect, but gave a 
history of detachment and estrangement from others.  The 
veteran had a sense of foreshortened future; however, this 
was due to the fact that his wife had been diagnosed with 
breast cancer.  The veteran did not view his own life as 
being foreshortened, but he was concerned about the 
relationship with his wife and family.  He did not present 
with symptoms of increased arousal as viewed by 
hypervigilance.  He reported problems with concentration and 
described walking the perimeter of the house when he heard 
noises.  He denied any problems with falling asleep or 
staying asleep and denied any problems with excessive startle 
response or increased physiological reactivity during his 
flashbacks.  The examination showed the veteran dressed 
casually, very loquacious and very circumstantial during the 
interview.  He exhibited no abnormalities of speech or motor 
behavior.  His affect was full and appropriate.  His mood was 
euthymic.  The veteran was essentially logical and coherent 
and did tend to be somewhat circumstantial at times.  He 
denied any suicidal or homicidal ideation or psychotic 
indices.  He denied any problems with obsessions or 
compulsions, or excessive anxiety.  The veteran was alert and 
oriented to person, place and purpose.  Memory functions were 
intact.  The examiner indicated that the veteran did well on 
tests of attention and concentration.  His abstract reasoning 
abilities were intact.  His gross intellectual level was 
estimated to be average to slightly above average.  Insight 
and judgment appeared to be intact.  The Axis I diagnosis was 
PTSD, chronic.  Axis II diagnosis was mixed personality with 
passive-aggressive and avoidant characteristics.  The Global 
Assessment of Functioning (GAF) score was assessed at 65.

Private treatment record from Glenn A. Ridder, M.D. received 
in January 1998 shows that the veteran was seen for possible 
depression.  The assessment was possible anxious depression 
and the examiner indicated that he would refer for family 
counseling.

At a VA examination dated March 1998 the veteran reported 
that he preferred to sleep by himself in the basement and 
described that he could remember and recall some of the 
memories that took place in Vietnam, but he denied that these 
recollections were distressing.  He described a fragmented 
sleep pattern and when he was having thoughts of Vietnam, he 
would go for a walk and smoke a cigarette.  The veteran 
indicated that he was not pursuing any social activities and 
denied avoiding activities or situations that aroused the 
recollection of the trauma.  He denied any sense of 
detachment or estrangement from his wife or children or 
family members and he could express his love feelings toward 
them.  He indicated that he was quite hypervigilant and 
suffered from exaggerated startle response as well as sleep 
difficulty, with his main problem being outbursts of anger.  
The veteran reported obtaining and losing many jobs.  He was 
treated with Zoloft and Xanax, which was prescribed by the 
veteran's wife's family physician.  The veteran denied any 
hallucinations, but he did describe that he sometimes had 
paranoid delusions regarding other people and that was why he 
carried a gun occasionally.  The examination showed the 
veteran to be casually dressed, good hygiene, and was 
cooperative.  He had very poor eye contact and smiled or 
laughed repeatedly during the interview, passing sarcastic 
comments regarding the pattern of his life and other issues, 
but his mood seemed mildly dysphoric and his affect was mood 
congruent.  His speech was spontaneous and normal in tone and 
rate.  The thought process showed that the veteran was 
coherent, logical, and goal oriented.  No looseness of 
associations, flight of ideas, tangentially or 
circumstantiality were noted.  There was no thought blocking, 
echolalia, or perseveration.  Thought content showed no 
hallucinations, no delusions or obsessions or compulsions, 
and no suicidal or homicidal thoughts.  His abstractive 
ability was intact and his fund of knowledge and IQ within 
average.  The veteran's insight was intact as well as his 
judgment.  The examiner noted that the veteran was working in 
federal civil service as a contract specialist.  Axis I 
diagnosis was PTSD, chronic, mild; alcohol abuse; nicotine 
dependence.  Axis II diagnosis was passive aggressive, 
avoidant personality traits.  GAF score was assessed at 70.

Private medical statements from Dr. William Fuller dated 
November and December 1998 indicate that the veteran had 
symptoms of flashbacks and nightmares.  The veteran was 
described as quite jumpy and was sarcastic and irritable.  He 
also exhibited marked irritability and aggressiveness, 
especially directed toward family members.  The assessment 
was PTSD symptoms, severe; and chronic dysthymia, which was 
slightly improved with medication.

At an April 1999 VA examination the veteran reported 
occasional nightmares approximately once or twice a week.  He 
also indicated that he had occasional flashbacks, disturbed 
sleep, disturbed appetite, and anhedonia.  He described 
having anxiety and panic attacks.  The veteran reported 
having no hobbies.  The veteran indicated that he did not 
like to interact with others and admitted to a limited social 
circle.  He was working at Grand Forks, AFB in North Dakota 
and had a master's degree.  The examination showed the 
veteran's mood to be dysthymic, affect was appropriate and 
mildly restricted.  His thoughts were coherent, logical, and 
goal directed.  No flight of ideas or loose associations were 
noted.  The veteran admitted to suicidal ideations but denied 
ever attempting suicide.  He admitted to putting a loaded gun 
to his mouth 3 to 4 months prior because he was depressed.  
The veteran denied any current suicidal plans or intentions.  
He did not exhibit any delusional thoughts, and no auditory 
or visual hallucinations were detected.  Sensorium was clear 
and the veteran was oriented to time, place, and person.  
Abstractive ability appeared to be at best fair and attention 
and concentration as tested was poor.  The veteran exhibited 
very limited insight into his psychiatric problems, but his 
judgment appeared to be intact.  The examiner indicated that 
the veteran was functioning well in his current employment 
because his job required limited public dealing and he had 
colleagues who were very supportive of him.  The examiner 
opined that the veteran did have problems with social phobia, 
panic disorder, and PTSD which contributed to his difficulty 
in being employed for any substantial period of time.  The 
GAF was assessed at 62.

Effective November 7, 1996, substantive changes were made to 
the schedular criteria for evaluating psychiatric disorders.  
See 38 C.F.R. §§ 4.125-4.132 (1996); see also 61 Fed. Reg. 
52695-52702 (1996).  Where the law or regulations governing a 
claim change while the claim is pending, the version most 
favorable to the claimant will apply, absent congressional 
intent to the contrary.  See Karnes v. Derwinski, 1 Vet. App. 
308, 312-313 (1991).  However, these regulations cannot be 
applied prior to their effective date, see VAOGCPREC 3-2000.

Prior to November 7, 1996, psychiatric disabilities were 
evaluated under 38 C.F.R. § 4.132, Diagnostic Code 9411.  
Under that criteria a 10 percent evaluation was warranted for 
PTSD with emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment.  A 30 
percent evaluation was warranted for PTSD when evidenced by 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people.  The 
psychoneurotic symptoms must result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  In Hood v. Brown, 
4 Vet. App. 301 (1993), the United States Court of Appeals 
for Veterans Claims (Court) stated that the term "definite" 
in 38 C.F.R. § 4.132 was "qualitative" in character, whereas 
the other terms were "quantitative" in character, and invited 
the Board to "construe" the term "definite" in a manner that 
would quantify the degree of impairment for purposes of 
meeting the statutory requirement that the Board articulate 
"reasons or bases" for its decision.  38 U.S.C.A. 
§ 7104(d)(1) (West 1991).  In a precedent opinion, dated 
November 9, 1993, the General Counsel of the VA concluded 
that "definite" is to be construed as "distinct, unambiguous, 
and moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  VAOGCPREC 9-93 (O.G.C. 
Prec. 9-93); 59 Fed.Reg. 4752 (1994).  The Board is bound by 
this interpretation of the term "definite."  38 U.S.C.A. § 
7104(c) (West 1991).

To warrant a 50 percent evaluation, the veteran must 
demonstrate that his ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired.  To warrant a 70 percent evaluation, 
there must be a severe impairment of the veteran's ability to 
establish and maintain effective or favorable relationships 
with people.  The psychoneurotic symptoms must be of such a 
degree and persistence that the veteran's ability to obtain 
or retain employment is severely impaired.  A 100 percent 
evaluation may be assigned when the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community; or there must 
be totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought; or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; or the veteran must be demonstrably unable 
to obtain or retain employment.  See Johnson v. Brown, 7 Vet. 
App. 95, 99 (1994).

Under the revised criteria of 38 C.F.R. § 4.130, Diagnostic 
Code 9411, a 10 percent evaluation is warranted for 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  A 
30 percent evaluation is warranted for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent evaluation is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is warranted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent evaluation is warranted for 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

After reviewing the record, it is the Board's judgment that 
the veteran's PTSD prior to April 29, 1999, was not 
manifested by more than emotional tension or other evidence 
of anxiety productive of mild social and industrial 
impairment; or occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  Therefore, a rating in excess of 10 percent is 
not warranted under either the old or new rating criteria 
prior to April 29, 1999.

A review of the medical evidence under either the old or new 
criteria does not show that the veteran's PTSD "more nearly 
approximates" the criteria required for a 30 percent 
evaluation prior to April 29, 1999.  See 38 C.F.R. § 4.7.  VA 
examinations dated October 1994 and September 1998 
consistently showed mild PTSD symptoms with GAF scores 
assessed at 65 to 70.  Private medical record from Dr. Glenn 
A. Ridder indicated that the veteran was seen for possible 
depression.  The assessment was possible anxious depression 
and the examiner indicated that he would refer for family 
counseling.  There was no evidence of definite impairment or 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks which would warrant a 30 percent 
evaluation under either the old or new criteria.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
assignment of a rating in excess of 10 percent for PTSD, 
prior to April 29, 1999, must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The evidence of record does not present such "an exceptional 
or unusual disability picture as to render impractical the 
application of the regular schedule standards." 38 C.F.R. § 
3.321(b)(1).  The veteran has not shown that his PTSD has 
resulted in marked interference with his employment or 
necessitated frequent periods of hospitalization during the 
period of time in question.  Under these circumstances, the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1), for the period 
from August 31, 1994 to April 29, 1999, are not met.


ORDER


Entitlement to an assignment of a disability evaluation 
higher than 10 percent for PTSD, prior to April 29, 1999, is 
denied.


                                                           
REMAND

There was some indication of worsening of symptoms upon the 
April 29, 1999 VA psychiatric examination, noted above.  
Indeed, an RO decision in May 1999 increased the rating for 
the veteran's PTSD to 30 percent, effective the date of the 
examination.  Since that time, the Board finds that the 
medical evidence is conflicting as to the degree of 
psychiatric disability present.  The relevant evidence is 
summarized below.

Richard Goraj, MSW, LCSW, in letters dated June and July 1999 
indicated that his clinical observations of the veteran over 
the past 20 months were that he suffered from severe PTSD 
with chronic dysthymia and panic attacks.  He had regular 
flashbacks that caused intense periods of anger (road rage) 
and irritability (fighting with co-workers/family).  The 
veteran was described as having poor impulse control, 
suicidal ideation, and significant impairment in judgment and 
thinking.  He had difficulty functioning independently, 
exhibiting difficulty in handling stress and neglecting his 
personal appearance.  The veteran's interpersonal 
relationship with his family was described as tense and his 
wife and children were afraid of his volatile temper.  The 
examiner indicated that the veteran's symptoms fluctuated 
greatly.  It was noted that on one interview the veteran 
might appear all right and upon the next interview he might 
be "out of control".  The veteran's life was described as 
very limited and very impaired.  The examiner indicated that 
the veteran's present supervisor shelters him thereby making 
it appear that he did not have work related problems.

A VA field examination was conducted in September 1999.  The 
veteran's supervisor was interviewed and indicated that the 
veteran had missed approximately 3 days since his July 1996 
start date.  The supervisor indicated that the veteran did 
not seek guidance any more often than any other employee.  
There had been no observed outbursts of anger or complaints 
from co-worker or clients concerning the veteran.  The 
supervisor described that guidelines could be stressful and 
unexpected problems with contractors and unusual situations 
could arise with which the veteran was unfamiliar.  Since the 
veteran lived in Sioux Falls and commuted every weekend, he 
worked a 10 hour day and maintained a 4 day work week.  The 
supervisor was aware that there were disagreements with the 
lead worker and other employees.  The veteran was described 
as having an air of arrogance.  The supervisor noticed that 
co-workers did not initiate conversations with the veteran or 
go to him for help.  The supervisor believed that this was 
probably due to his personality and he may be perceived as 
not being friendly.  The supervisor indicated that the 
veteran's job was not in danger and that the veteran's last 
overall performance rating was "Above Full Successful".  Two 
of the veteran's co-workers who sat in close proximity were 
also interviewed.  The veteran was described as using humor 
to handle stress and neither ever witnessed outbursts of 
anger.  Both co-workers described the job as being stressful.  
One co-worker indicated that the veteran used expressions 
that might be offensive, i.e. "Today has been the kind that 
makes you kick your dog or beat the wife tonight".  One co-
worker indicated that he believed he went to his supervisor 
for directives more often than the veteran and the other 
indicated that he believed he went to his supervisor as much 
as the veteran.  He was described as a professional and 
educated man who was gregarious and handled stress well.  

At a November 1999 VA examination the veteran reported that 
he and his wife were very upset that the VA sent a field 
examiner to his place of business.  He did not feel that the 
VA got a correct feel for how he was functioning because he 
felt that his supervisor and colleagues were trying to 
protect him.  He indicated that he still had problems at home 
and yelled and screamed at people.  The veteran reported that 
his co-workers have a conflict with him and was charged with 
disturbing the office environment and that his co-workers 
were concerned about his behavior.  He also indicated that he 
had difficulty paying attention at his job.  He reported 
being fired from numerous jobs prior to his current position.  
He indicated that since the VA field examination his symptoms 
have worsened and had suicidal ideations at the time of the 
field examination.  The veteran continued to have sleep 
problems and gave a history of being unable to hold down food 
because of his increasing symptoms of anxiety and admitted 
that he had thrown up numerous times in the past weeks.  The 
veteran gave a history of having some visual hallucinations 
over the past few days.  He had seen bugs on his body and 
when he sees a deer on the side of the road believes it to be 
a "Gook".  He has also run over carcasses of deer because he 
thinks they are "Gooks" trying to kill him.  The veteran also 
claimed flashbacks related to his combat experience.  The 
veteran also gave a history of feeling tired, not having a 
lot of energy and also having a lot of rage.  The examination 
showed the veteran to be casually dressed and fairly groomed.  
His mood was dysthymic and affect was mood appropriate and 
labile.  The veteran's thoughts were coherent, logical, and 
goal directed.  He denied any suicidal thoughts, but admitted 
to having them in the past few weeks.  The veteran admitted 
to visual hallucinations over the past few days, but denied 
any auditory hallucinations.  Sensorium was clear and he was 
oriented to time, place, and person.  Memory was intact, 
abstractive ability appeared to be fair, and attention and 
concentration as tested were poor.  The veteran exhibited 
very limited insight into his current problems and judgment 
appeared to be intact.  The examiner opined that at the time 
of the examination the veteran was exhibiting some mild 
symptoms of depressed mood and mild insomnia and was 
exhibiting some difficulty in social and occupational 
functioning, but felt that over the past few weeks with the 
VA going to the veteran's place of employment and the threat 
of reorganization, the veteran's GAF had worsened.  The 
examiner indicated that the veteran exhibited moderate 
symptoms and moderate difficulty in social and occupational 
functioning.  He did have a few friends, but exhibited 
conflict with some peers and co-workers.  The veteran had 
some suicidal ideations, but at the time of the examination 
denied any suicidal ideations.  The examiner further opined 
that if the veteran exhibited suicidal ideations then his GAF 
would be much lower and would be in the 40 range.  The 
veteran was assessed a GAF of 55.

A statement dated July 2000 from Dr. W. C. F. indicated that 
the veteran's PTSD was severe with chronic dysthymia and 
panic attacks.  The physician indicated that the veteran had 
regular flashbacks that caused anger such as road rage to 
brandishing a gun and irritability such as fighting with co-
workers and family.  The physician indicated that the 
veteran's work situation had deteriorated to the point where 
the veteran could not perform daily tasks.  As such, the 
veteran exhibited poor impulse control, suicidal ideation, 
significant impairment in judgment and thinking, difficulty 
functioning independently, and handled stress poorly and 
neglected his personal appearance.

A statement from G. A. R., M.D., mirrors that of the 
statement of Dr. William C. Fuller concerning the severity of 
the veteran's PTSD.  He further indicated that the veteran 
was a candidate for complete disability due to the veteran's 
psychiatric stress and heart condition.

A lay statement was received in April 2000 from one of the 
co-workers interviewed by the field examiner in October 1999.  
This statement recanted his interview and in his April 2000 
statement contends that he was only trying to protect the 
veteran and that was why he did not tell the truth.  In his 
April 2000 statement he indicated that the veteran had 
serious personality conflicts with half the co-workers; 
disrupted the office with insulting remarks; made 
inappropriate comments and vulgar comments; was seen 
wandering mentally on occasion; intimidated co-workers due to 
his behavior; was to be at work 5 days a week, but was in 
only 3 1/2 days a week; arrived late to work and was known to 
return to his local residence for naps; had difficulty paying 
attention; angered easily and was given to overreaction and 
bouts of paranoia.  In another statement dated in August 2000 
and received by the Board in September 2000, accompanied by a 
waiver of initial RO review of the evidence, Dr. W. C. F. 
noted that the veteran had severe PTSD with chronic dysthymia 
and immobilizing panic attacks.  It was noted that, since May 
1999, the veteran's function had diminished considerably and 
that, since the same time his PTSD symptoms have increased 
significantly, particularly in the area of anger and 
hostility.  The physician opined that the veteran's work 
conduct had deteriorated so dramatically that that he could 
not maintain substantial gainful employment, and it was 
believed he would remain unemployed for at least one year.

A report of a psychiatric examination performed in August 
2000 by R. S., M.D., was also received by the Board in 
September 2000, along with a waiver of RO review of the 
additional evidence.  Following a thorough history and mental 
status examination, it was opined that the veteran severe 
PTSD and a GAF scale score from 40 to 45.

Some of the recently received medical evidence clearly 
indicates a worsening of the veteran's PTSD.  However, 
antecedent medical evidence, including a VA social and 
industrial survey, which confirmed that the veteran was 
working, and VA examination reports, presents a very 
different disability picture that is inconsistent with the 
recently received evidence.  Moreover, there is medical 
evidence of other non-service-connected psychiatric 
disabilities.  It is the Board's judgment that the veteran 
should be afforded a Board of two psychiatric examination for 
the purpose of determining the current severity of the 
veteran's PTSD, to include an opinion of whether the 
veteran's PTSD alone precludes his ability to engage in 
substantially gainful employment.


In view of the foregoing, this case is REMANDED to the RO for 
the following action:

1.  The RO should contact the veteran and 
have him identify (names, addresses, and 
dates) any sources of VA or non-VA 
psychiatric treatment (including any 
hospital, outpatient and therapy session 
reports relating to his treatment for 
PTSD).  The RO should then secure copies 
of all identified records that are not 
already on file and associate them with 
the record.  38 C.F.R. § 3.159 (1999).

2.  The veteran should be afforded Board 
of Two VA psychiatric examination for the 
purpose of ascertaining the severity of 
his service-connected PTSD. It is 
imperative that the claims file and a 
copy of this remand be made available to 
the examiner for review in connection 
with the examination.  Detailed findings 
on examination should be reported, and 
the examiner should distinguish, to the 
extent possible, between the social and 
industrial impairment attributable to 
PTSD, and the impairment due to any 
unrelated mental disorder that may be 
present.  It is also requested that the 
examiner assign a Global Assessment of 
Functioning (GAF) score attributable 
solely to the veteran's PTSD.  The 
examiner is then requested to offer an 
opinion as to whether and to what degree 
the veteran's PTSD renders him incapable 
of obtaining and maintaining gainful 
employment. All opinions should be 
supported by a written rationale, and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence. The RO must then 
adjudicate the claim for a rating in 
excess of 30 percent for PTSD, from April 
29, 1999.  If the full benefit sought by 
the veteran is not granted, the veteran 
and his representative should be 
furnished an appropriate supplemental 
statement of the case, which addresses 
all recently received medical evidence, 
to include the August 2000 private 
medical opinion and a copy of a four page 
psychiatric examination performed in 
August 2000, and be afforded a reasonable 
opportunity to respond.  The case should 
thereafter be returned to the Board for 
further review.

4.  The veteran need take no action until 
otherwise notified, but he may furnish 
additional evidence and/or argument while 
the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The purpose of this remand is to obtain additional 
development to ensure an adequate record for appellate 
review.  The Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.   



		
	R. F. WILLIAMS	
	Member, Board of Veterans' Appeals

 

